Filed:  January 29, 1998





IN THE SUPREME COURT OF THE STATE OF OREGON
OREGONIANS IN ACTION,





	Respondent on Review,





	v.





LAND CONSERVATION AND 



DEVELOPMENT COMMISSION,





	Petitioner on Review,





	and





McKAY CREEK VALLEY ASSOCIATION,





	Intervenor/Petitioner on Review.





(CA A91720; SC S44822, S44823)
	On review from the Court of Appeals.*





	Submitted on petitions for review filed December 15, 1997,

and December 16, 1997.





	F. Blair Batson, Portland, filed the petition for

intervenor/petitioner on review McKay Creek Valley Association.





	Stephanie L. Striffler, Special Counsel to the Attorney

General, Salem, filed the petition for petitioner on review Land

Conservation and Development Commission.  With her on the

petition were Hardy Myers, Attorney General, and Virginia L.

Linder, Solicitor General.





	David J. Hunnicutt, Tigard, filed the response for

respondent on review.





	Before Carson, Chief Justice, and Gillette, Van Hoomissen,

Fadeley, Graber, and Durham, Justices.**





	MEMORANDUM OPINION





	The petitions for review are allowed.  The decision of the

Court of Appeals is vacated, and the case is remanded to the

Court of Appeals for reconsideration in the light of Lane County

v. LCDC, 325 Or 569, 942 P2d 278 (1997).





	*Judicial review from the Land Conservation and Development 	 Commission.



	 147 Or App 342, 936 P2d 372 (1997).





	**Kulongoski, J., did not participate in the consideration

or decision of this case.